DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Park et al. (US 2017/0082888 A1) in view of Byun et al. (US 2003/0223030 A1), Yang et al. (US 2014/0104527 A1) and Choi et al. (US 2017/0277288 A1).
Park et al. discloses a method comprising forming a connection pad (300) on the side surface of the preliminary display panel, wherein the preliminary display panel comprises: a first base substrate (100); a second base substrate (200) facing the first base substrate, the second base substrate comprising a display area (DA) and a non-display area (NDA) outside the display area; an insulating structure (130) disposed between the first and second base substrate, overlapping 
Byun et al. discloses a method comprising cutting a work panel along a boundary area dividing a plurality of cell areas to separate a preliminary display panel from the work panel; grinding a side surface of the preliminary display panel from the work panel (paragraph 0747).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising cutting a work panel along a boundary area dividing a plurality of cell areas to separate a preliminary display panel from the work panel; grinding a side surface of the preliminary display panel from the work panel since one would be motivated to remove a shorting bar in the process (paragraph 0125).  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising partially etching the side surface of the preliminary display panel since etching is well known in the art to pattern and/or remove portions of an insulating layer.

Choi et al. discloses than an organic planarization layer maybe includes a single layer or multiple layers (paragraph 0071). Yang et al. discloses a method comprising a plurality of inorganic layers (paragraph 0062).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising a plurality of inorganic layers due to the art-recognized equivalence of using multiple planarization layers as opposed to a single organic planarization layer, as disclosed by Choi et al.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method comprising a plurality of inorganic layers since one would be motivated by improved reliability of a semiconductor element (paragraph 0062).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Byun et al., Yang et al. and Choi et al., further in view of Kim et al. (US 6,204,081) 
Park et al. does not disclose the method wherein a plasma gas is used in the partial etching of the side surface to remove portions of the organic layers, the plasma gas comprising at least one of argon (Ar), oxygen (O2), and nitrogen (NXOY).
Kim et al. discloses a device wherein a plasma gas is used to remove portions of the organic layers, the plasma gas comprising at least one of argon (Ar), oxygen (O2), and nitrogen oxide (NXOY) (col. 5, lines 15-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein a plasma gas is used in the partial .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Byun et al., Yang et al. and Choi et al., further in view of Choi et al. (US 2010/0038642 A1).
Park et al. does not disclose the method wherein a plasma gas is used in the partial etching of the side surface to remove portions of the inorganic layers, the plasma gas comprising at least one of a chlorine-based gas and a fluorocarbon-based gas.
Choi et al. discloses a method wherein plasma gas is used in the partial etching of the surface to remove portions of the inorganic layers, the plasma gas comprising at least one of a chlorine-based gas and a fluorocarbon-based gas (paragraph 0089).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the method wherein a plasma gas is used in the partial etching of the side surface to remove portions of the inorganic layers, the plasma gas comprising at least one of a chlorine-based gas and a fluorocarbon-based gas since employing at least one of a chlorine-based gas and a fluorocarbon-based gas to etch an inorganic layer is a conventional gas to be used to etch an inorganic layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871